—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated June 19, 1995, which denied his motion for summary judgment dismissing the complaint. Justice Altman has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff, a 45-year-old, fourth-degree black belt in karate, allegedly sustained physical injuries during a martial arts workout. Specifically, while executing a knife-disarming maneuver, the defendant, also a fourth-degree black belt, allegedly caused the plaintiff’s elbow to hyperextend, resulting in tendon damage. However, by his voluntary participation in a martial arts exercise, the plaintiff, an experienced practitioner, consented to the activity resulting in his injury, the risk of which was a foreseeable consequence of his participation (see, *466Turcotte v Fell, 68 NY2d 432, 439; Beck v Scimeca, 229 AD2d 555; Chimerine v World Champion John Chung Tae Kwon Do Inst., 225 AD2d 323). Inasmuch as the plaintiff has not shown the defendant’s conduct to have been reckless or intentionally harmful (see, DiMarco v New York City Health & Hosps. Corp., 187 AD2d 479), the plaintiff is precluded from recovery (see, Beck v Scimeca, supra; Chimerine v World Champion John Chung Tae Kwon Do Inst., supra). Miller, J. P., Ritter, Copertino and Altman, JJ., concur.